911 F.2d 724Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edgar B. ROESCH, Jr., Betsy T. Roesch, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 89-1490.
United States Court of Appeals, Fourth Circuit.
Submitted May 4, 1990.Decided July 19, 1990.Rehearing Denied Aug. 15, 1990.

Appeal from the United States Tax Court.  (Tax Ct. No. 85-36413)
Edgar B. Roesch, Jr., Betsy T. Roesch, petitioners pro se.
Teresa Ellen McLaughlin, Gary R. Allen, United States Department of Justice, Washington, D.C., for respondents.
USTC
AFFIRMED.
Before PHILLIPS and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Edgar B. Roesch, Jr.,* appeals from the tax court's order upholding the Commissioner's finding of a deficiency.  Our review of the record and the tax court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the tax court.  Roesch v. Commissioner of Internal Revenue, (U.S.Tax Ct. Apr. 11, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.   Estate of Leavitt v. Commissioner of Internal Revenue, 875 F.2d 420 (4th Cir.), cert. denied, 58 U.S.L.W. 3306 (U.S. Nov. 6, 1989) (No. 89-280).


2
AFFIRMED.



*
 Because Betsy T. Roesch did not personally sign the notice of appeal, the appeal is dismissed as to her.   Covington v. Allsbrook, 636 F.2d 63 (4th Cir.1980), cert. denied, 451 U.S. 914 (1981)